IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00078-CV

STEVEN CHRISTOPHER CRAIN,
                                                             Appellant
v.

TINA MARIE CECIL, CHARLES GREGORY CECIL,
CHASTITY PARK AND CASTLE HILL
POLICE DEPARTMENT,
                                    Appellees



                           From the 52nd District Court
                              Coryell County, Texas
                           Trial Court No. COT-1140759


                           MEMORANDUM OPINION


       Steven Christopher Cain is attempting to appeal from the trial court’s February

16, 2012 order declaring him a vexatious litigant and requiring that he post security in

the amount of $15,000 by April 9, 2012. The Order states that failure to pay the required

security will result in dismissal of the litigation as to the named defendants.

       Appellate courts have jurisdiction over final judgments and only those

interlocutory orders deemed appealable by the Texas Legislature. Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001); James v. Brown, 2009 Tex. App. Lexis 306 (Tex.

App.─Dallas January 16, 2009, no pet.). See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014

(West 2008). A judgment is final for purposes of appeal if it disposes of all pending

parties and claims in the record, except as necessary to carry out the decree. Lehmann v.

Har-Con Corp., 39 S.W.3d at 195.

        Because there is no order of dismissal or final judgment on the merits and there

is no statutory exception allowing Crain to appeal the interlocutory order, we dismiss

the appeal for want of jurisdiction.




                                         AL SCOGGINS
                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 7, 2012
[CV06]




Crain v. Cecil                                                                     Page 2